United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Fort Worth, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-808
Issued: July 2, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On February 13, 2013 appellant filed a timely appeal from a January 25, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly reduced appellant’s compensation effective
January 25, 2013, based on her capacity to perform the duties of a receptionist.
FACTUAL HISTORY
Appellant, a 42-year-old mail handler, filed an occupational disease claim (Form CA-2) for
benefits on December 22, 2003, alleging that she developed a prolapsed uterine condition causally
related to employment factors. OWCP accepted the claim for uterine prolapse, urinary
1

5 U.S.C. § 8101 et seq.

incontinence, pilonidal cyst and chronic interstitial cystitis. It commenced payment for temporary
total disability compensation. Appellant returned to work with the employing establishment
intermittently but has not worked since February 22, 2010.
On October 15, 2010 OWCP referred appellant for vocational rehabilitation services.
In a report dated December 16, 2010, Dr. Tarakumar Reddy, Board-certified in
psychiatry and neurology, stated that after appellant sustained her work injuries she was
allegedly harassed about her restrictions at the workplace; this led to her feeling anxious and sad.
Appellant refused to get adequate treatment in a timely manner because she was afraid that she
was not covered by her insurance carrier. Dr. Reddy advised that this led to a progressive
worsening of her symptoms to the extent that she could not work without having anxiety and
sadness. Appellant allegedly was harassed because she engaged in activities beyond her
limitations, which exacerbated her symptoms. Dr. Reddy opined that psychologically, she was
unable to return to work because of her depression and anxiety. He stated, however, that
appellant was currently not depressed or anxious and was not on any medication. Dr. Reddy
noted that she was treated with Paxil for about three months, which apparently ameliorated her
symptoms of depression and anxiety. He stated that appellant denied having any symptoms of
major depression, psychosis, or panic disorder and opined that her depression and anxiety
developed because of adjustment to her occupation and dealing with people. Dr. Reddy
diagnosed adjustment disorder with mixed anxiety and depressed mood, currently resolved. He
concluded that she could return to work without restrictions from a psychiatric point of view.
In a work capacity evaluation dated April 19, 2011, Dr. Carolyn W. Quist, an osteopath
and appellant’s treating physician, indicated that appellant could work light duty for eight hours
per day with restrictions of no lifting more than 25 pounds.
In a work capacity evaluation dated May 17, 2012, Dr. Quist reiterated that appellant
could work eight hours per day and outlined the following restrictions: no operating a motor
vehicle at work; no more than two to four hours of pushing and pulling 30 pounds; no more than
two to four hours of lifting 25 pounds; and a five-minute break every two hours with access to a
bathroom due to overactive bladder.
In a labor market survey dated June 19, 2012, the rehabilitation counselor found that
there was a position as a reception clerk listed in the Department of Labor, Dictionary of
Occupational Titles (DOT) which was within appellant’s indicated restrictions and reasonably
reflected her ability to earn wages, consumer complaint clerk, DOT #237.367-038. She stated
that appellant did not obtain employment because she failed to actively participate in job search
efforts and only minimally followed up on job leads that were provided to her. The vocational
counselor also indicated that appellant had the vocational and work history, education, skills, and
training to qualify for job openings in this occupation, that the job was being performed in
sufficient numbers as to make it reasonably available to the claimant within his commuting area
and that there was a positive labor market for the job. She opined that the duties of the
receptionist position were reflective of appellant’s previous clerical experience and associates’
degree. The vocational counselor noted that appellant was currently volunteering at Bethesda
Community Church as a receptionist and at the Fort Worth Nature Center performing data entry.
She advised that the salary for the receptionist position was $8.89 per hour, or $355.60 per week.

2

By letter dated July 6, 2012, OWCP advised appellant that the rehabilitation counselor
had recommended a position as a receptionist which was within Dr. Quist’s work restrictions. It
informed appellant that it would provide her with 90 days of placement services to assist in
gaining employment at this position and advised that if she did not obtain employment or
cooperate with the rehabilitation counselor her compensation would be reduced based on the
wage-earning capacity of $355.60 per week.
In a statement dated September 10, 2012, appellant asserted that OWCP did not exert
sufficient efforts to provide her with a job within her permanent restrictions. She stated that the
receptionist position was not suitable because it required vocational training or college courses to
obtain such employment.
In a September 19, 2012 report, Dr. Quist related that appellant was experiencing
significant anxiety and some depression in relation to her multiple diagnoses. She stated that
appellant was well healed from her recent bilateral, laparoscopic oophorectomies although she
experienced some pelvic spasms when her anxiety flared up. Dr. Quist advised that the effects of
appellant’s work injury had ceased except for the chronic interstitial cystitis, which required
continuous medical treatment. While she opined that appellant should not resume her prior
duties which required lifting up to 70 pounds, as that would predispose her to recurrent prolapse,
she advised that appellant could return to work with the sole restriction of no lifting exceeding 25
pounds and no using industrial equipment or forklifts, which had caused a recurrence of her
symptoms in the past. Dr. Quist also stated that appellant’s anxiety and depression were under
control until she ran out of medications and began having marital problems and developed breast
cancer, which were exacerbating these issues. She recommended psychological counseling.
By notice of proposed reduction dated December 17, 2012, OWCP advised appellant of
its proposal to reduce her compensation because the factual and medical evidence established
that she was no longer totally disabled and that she had the capacity to earn wages as a
receptionist, DOT #237.367-038,2 at the rate of $355.60 per week, in accordance with the factors
outlined in 5 U.S.C. § 8115.3 It calculated that appellant’s compensation rate should be adjusted
to $511.00, a week, using the Shadrick4 formula. OWCP indicated that her salary as of
2

The job description of receptionist clerk stated: “Receives callers at establishment, determines nature of
business, and directs callers to destination: Obtains callers name and arranges for appointment with person called
upon. Directs caller to destination and records name, time of call, nature and business and person called upon. May
operate PBX telephone console to receive incoming messages. May type memorandums, correspondence, reports
and other documents. May work in office of medical practitioner or in other health care facility and be designated
outpatient receptionist … or receptionist, doctors’ office. May issue visitors pass when required. May make future
appointments and answer inquiries.”
The physical demands for the job according to the Dictionary of Occupational Titles (DOT) entailed a strength
level of sedentary (occasionally lifting up to 10 pounds), with no climbing, balancing, stooping, kneeling, crouching,
crawling, feeling, taste/smelling, far acuity, depth perception, color vision and field of vision; occasionally
fingering; frequently reaching, handling, talking, hearing, near acuity and accommodation.
3

5 U.S.C. § 8115.

4

Albert C. Shadrick, 5 ECAB 376 (1953); see Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reemployment: Determining Wage-Earning Capacity, Chapter 2.814.2 (April 1995).

3

November 28, 2009, the date she stopped working, was $1,047.22 per week, and that appellant
was currently capable of earning $355.60 per week, the rate of a receptionist. It therefore
determined that appellant had a 38 percent wage-earning capacity. OWCP found that her current
adjusted compensation rate, per four-week period, was $2,044.00. It stated that the case had
been referred to a vocational rehabilitation counselor, who had located a position as a
receptionist which she found to be suitable for appellant given her work restrictions and was
available in her commuting area. OWCP noted that the receptionist position was selected
because it is an unskilled position that only requires a short demonstration of vocational
preparation and had numerous openings in her commuting area. It allowed appellant 30 days in
which to submit any contrary evidence.
In a January 25, 2013 decision, OWCP finalized the reduction of appellant’s
compensation to reflect that she had a 38 percent wage-earning capacity as a receptionist, and
that her new compensation rate every four weeks was $2,044.00.
LEGAL PRECEDENT
Once OWCP has made a determination that a claimant is totally disabled as a result of an
employment injury and pays compensation benefits, it has the burden of justifying a subsequent
reduction of benefits.5
Wage-earning capacity is a measure of the employee’s ability to earn wages in the open
labor market under normal employment conditions given the nature of the employee’s injuries
and the degree of physical impairment, his or her usual employment, the employee’s age and
vocational qualifications and the availability of suitable employment.6 Accordingly, the
evidence must establish that jobs in the position selected for determining wage-earning capacity
are reasonably available in the general labor market in the commuting area in which the
employee lives. In determining an employee’s wage-earning capacity, OWCP may not select a
makeshift or odd lot position or one not reasonably available on the open labor market.7
ANALYSIS
OWCP determined that the selected position of receptionist represented appellant’s wageearning capacity, based upon the reports from Dr. Quist, appellant’s treating physician. The
Board finds that OWCP properly reduced appellant’s compensation based on her ability to
perform the duties of a receptionist.
Dr. Quist indicated that appellant could perform sedentary work for eight hours per day
with restrictions on lifting not exceeding 25 pounds, no operating a motor vehicle at work, no
more than two to four hours of pushing and pulling 30 pounds, no more than two to four hours of
lifting 25 pounds and a five-minute break every two hours with access to a bathroom due to
5

Harold S. McGough, 36 ECAB 332 (1984); Samuel J. Russo, 28 ECAB 43 (1976).

6

Samuel J. Chavez, 44 ECAB 431 (1993); Hattie Drummond, 39 ECAB 904 (1988); see 5 U.S.C. § 8115(a); A.
Larson, The Law of Workers’ Compensation § 57.22 (1989).
7

Steven M. Gourley, 39 ECAB 413 (1988); William H. Goff, 35 ECAB 581 (1984).

4

overactive bladder. The rehabilitation counselor assigned to assist appellant in placement efforts
identified a position as a receptionist listed in the Department of Labor’s Dictionary of
Occupational Titles, appropriate for appellant based on Dr. Quist’s work restriction evaluation.
The Board also finds that the position of receptionist was vocationally suitable for
appellant. The vocational counselor determined that the duties of the receptionist position were
reflective of appellant’s previous clerical experience and associates’ degree and qualified
appellant for the position. OWCP was also advised that the position was available in sufficient
numbers so as to make it reasonably available within appellant’s commuting area.
As OWCP considered the proper factors, such as appellant’s physical condition,
availability of employment, usual employment, age and employment qualifications, the Board
finds that it properly determined that the selected position of receptionist represented appellant’s
wage-earning capacity.8
Finally, OWCP properly applied the principles set forth in the Shadrick9 decision to
determine appellant’s employment-related loss of wage-earning capacity. It calculated that her
compensation rate should be adjusted to $511.00 per week, or $2,044.00 every four weeks, using
the Shadrick formula. OWCP indicated that appellant’s current pay rate for the job she held
when injured was $930.39, and that the weekly pay rate when disability recurred was $1,047.22.
It noted that she was capable of earning $355.60 per week, therefore she had a 38 percent wageearning capacity, and an adjusted compensation rate of $511.00 per week, resulting in a new
compensation rate every four weeks of $2,044.00.
OWCP properly found that appellant was no longer totally disabled as a result of her
accepted conditions, and it followed established procedures for determining her employmentrelated loss of wage-earning capacity. The Board therefore finds that OWCP met its burden of
justifying a reduction in her compensation for total disability in its January 25, 2013 decision.
On appeal appellant states that she still requires medical care, the Board notes that
OWCP has not terminated her medical benefits, but rather has reduced her compensation
benefits, based upon her ability to perform work as a receptionist. She also argues that the
employing establishment did not offer her a position as a receptionist and she would have
difficulty being hired as a receptionist. OWCP however is not obligated to actually secure a job
for the claimant. It must only present evidence that the selected position is performed in
sufficient numbers in the geographical area to be reasonably available.10
CONCLUSION
The Board finds that OWCP properly reduced appellant’s compensation effective
January 25, 2013, based on her capacity to perform the duties of a receptionist.
8

See Loni L. Cleveland, 52 ECAB 171 (2000).

9

Shadrick, supra note 4.

10

See Alfred R. Hafer, 46 ECAB 553 (1995).

5

ORDER
IT IS HEREBY ORDERED THAT the January 25, 2013 decision of the Office
Workers’ Compensation Programs is affirmed.
Issued: July 2, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

6

